554 S.E.2d 336 (2001)
Roy E. BAGGETT and Patricia Baggett, Individually and d/b/a Boutique House-Port of Swansboro
v.
SUMMERLIN INSURANCE AND REATY, INC., Charles W. Summerlin, and Charles W. Summerlin, Jr., d/b/a Summerlin Insurance Center and Charles W. Summerlin, Jr.
No. 248A01.
Supreme Court of North Carolina.
November 9, 2001.
*337 Ellis, Hooper, Warlick & Morgan, L.L.P. by John D. Warlick, Jr., Jacksonville, for plaintiff-appellees.
Manning, Fulton & Skinner, P.A. by Michael T. Medford, Raleigh, for defendant-appellants.
Bailey & Dixon, L.L.P. by Gary S. Parsons and Dayatra T. King, Raleigh, on behalf of Nationwide Mutual Insurance Company, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Tyson, the decision of the Court of Appeals is reversed.
REVERSED.